Order entered April 30, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00518-CR

                       RONNIE DECOURTLAND BASS, JR., Appellant

                                                V.

                                   THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F11-26843-N

                                             ORDER
        Appellant’s April 25, 2014 motion for leave to file appellant’s reply brief is GRANTED.

Appellant’s reply brief received by the Clerk of the Court on April 25, 2014 is DEEMED timely

filed on the date of this order.

                                                       /s/   DAVID EVANS
                                                             JUSTICE